


109 HR 5754 IH: For the relief of Theresa and Stefan

U.S. House of Representatives
2006-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		109th CONGRESS
		2d Session
		H. R. 5754
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2006
			Mr. Kucinich
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Theresa and Stefan
		  Sajac.
	
	
		1.Permanent resident status for
			 Theresa and Stefan Sajac
			(a)In
			 generalNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act,
			 Theresa and Stefan Sajac shall each be eligible for issuance of an immigrant
			 visa or for adjustment of status to that of an alien lawfully admitted for
			 permanent residence upon filing an application for issuance of an immigrant
			 visa under section 204 of such Act or for adjustment of status to lawful
			 permanent resident.
			(b)Adjustment of
			 statusIf Theresa or Stefan
			 Sajac enters the United States before the filing deadline specified in
			 subsection (c), he or she shall be considered to have entered and remained
			 lawfully and shall, if otherwise eligible, be eligible for adjustment of status
			 under section 245 of the Immigration and Nationality Act as of the date of the
			 enactment of this Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon
			 the granting of an immigrant visa or permanent residence to Theresa and Stefan
			 Sajac, the Secretary of State shall instruct the proper officer to reduce by 2,
			 during the current or next following fiscal year, the total number of immigrant
			 visas that are made available to natives of the country of the aliens’ birth
			 under section 203(a) of the Immigration and Nationality Act or, if applicable,
			 the total number of immigrant visas that are made available to natives of the
			 country of the aliens’ birth under section 202(e) of such Act.
			(e)Denial of
			 preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters
			 of Theresa and Stefan Sajac shall not, by virtue of such relationship, be
			 accorded any right, privilege, or status under the Immigration and Nationality
			 Act.
			
